internal_revenue_service number release date index number ---------------------------------------- -------------------------------------- ----------------- -------------------------- in re ---------- ruling_request - legend legend decedent spouse court department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-157453-05 date date --------------------------- ------------------------ --------------------------------------------------------------------- --------- ----------------------- ------------------------- ------------------ state law date date dear ------------ this is in response to your letter dated date requesting a ruling on whether a disclaimer is a qualified_disclaimer for purposes of sec_2518 of the internal_revenue_code the facts submitted and the representations made are as follows decedent died on date survived by his spouse spouse and two stepchildren article fifth of decedent’s will provides that if spouse predeceases decedent decedent’s residuary_estate is to be distributed to his two stepchildren decedent’s residuary_estate includes among other assets residential_rental_property property owned by decedent two certificates of deposit cds owned by decedent and four financial accounts financial accounts held as joint_tenants with right_of_survivorship by decedent and spouse it has been represented that spouse did not contribute to the property the cds or the financial accounts during decedent’s lifetime nor did she accept any benefits of the property the cds or the financial accounts after decedent’s death on date within months of decedent’s death spouse filed a disclaimer with court disclaiming any interest she had under decedent’s will in the property and the cds and one-half of the financial accounts pursuant to the terms of the disclaimer and article plr-157453-05 fifth of the will the cds and the property and one-half of the financial accounts will pass to the two stepchildren you are requesting a ruling that the disclaimer spouse filed on date is a qualified_disclaimer within the meaning of sec_2518 law and analysis sec_2046 provides that disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skipping_transfer taxes the interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_2518 provides that a disclaimer with respect to an undivided portion of an interest which meets the requirements of the preceding sentence shall be treated as a qualified_disclaimer of such portion of the interest sec_25_2518-2 provides that in the case of a transfer to a joint bank brokerage or other investment account eg an account held at a mutual_fund if a transferor may unilaterally regain the transferor’s own contributions to the account without the consent of the other cotenant such that the transfer is not a completed_gift under sec_25_2511-1 the transfer creating the survivor’s interest in the decedent’s share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within months of the cotenant’s death the surviving joint tenant may not disclaim any portion of the joint plr-157453-05 account attributable to consideration furnished by the surviving joint tenant under state law as a result of the disclaimer spouse will be treated as predeceasing decedent with respect to the disclaimed interests in this case it has been represented that spouse did not contribute to any of the joint accounts being disclaimed and that spouse has not accepted any benefit or interest in the property being disclaimed including any income earned after decedent’s death that is attributable to the disclaimed property therefore based upon the facts submitted and the representations made we conclude that if the disclaimer was valid under state law the disclaimer was a qualified_disclaimer under sec_2518 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure copy for ' purposes cc
